       Case 2:20-cv-01797-SPL Document 55 Filed 01/04/21 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-20-01797-PHX-SPL
      Daniel Borteanu,
 9                                             )
                                               )    No.   CV-20-01819-PHX-SPL (cons.)
                       Plaintiff,              )    No.   CV-20-02123-PHX-SPL (cons.)
10                                             )
      vs.                                           No.   CV-20-02168-PHX-SPL (cons.)
11                                             )    No.   CV-20-02237-PHX-SPL (cons.)
                                               )    No.   CV-20-02374-PHX-SPL (cons.)
      Nikola Corporation, et al.,              )
12                                             )
13                     Defendants.             )
                                               )    ORDER
14                                             )

15          Before the Court is Consolidated Plaintiff William Eves’ Notice of Voluntary
16   Dismissal (Doc. 52). Consolidated Plaintiff William Eves seeks to voluntarily dismiss
17   Eves v. Nikola Corporation, et al., CV-20-02168-PHX-SPL, which has been consolidated
18   with Borteanu v. Nikola Corporation, et al., CV-20-01797-PHX-SPL. Accordingly,
19          IT IS ORDERED that Eves v. Nikola Corporation, et al., CV-20-02168-PHX-SPL,
20   is dismissed without prejudice and the Clerk of Court shall terminate that action.
21          IT IS FURTHER ORDERED that Consolidated Plaintiff William Eves is
22   dismissed from the lead consolidated action without prejudice.
23          Dated this 4th day of January, 2021.
24
25                                                    Honorable Steven P. Logan
26                                                    United States District Judge

27
28
